  Case: 1:13-cv-07604 Document #: 144 Filed: 06/01/20 Page 1 of 12 PageID #:1238




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

GARY DEBENEDETTO,                                   )
                                                    )
                Plaintiff,                          )
                                                    )           No. 13-cv-07604
        v.                                          )
                                                    )           Judge Andrea R. Wood
ANTONIO SALAS, et al.,                              )
                                                    )
                Defendants.                         )

                             MEMORANDUM OPINION AND ORDER

        Plaintiff Gary DeBenedetto, a federal prisoner, has filed this lawsuit under 42 U.S.C.

§ 1983 against Lieutenant Antonio Salas, Lieutenant Patrick Barber, and Correctional Officers

Steve Bynam, Herman Hoover, Raphael Brownfield, and Errol Matthews (together,

“Defendants”), all correctional officers at the Metropolitan Correctional Center (“MCC”) in

Chicago, Illinois, alleging violations of his Eighth Amendment and Fifth Amendment rights.

Before the Court are Defendants’ motions to dismiss all claims pursuant to Federal Rules of Civil

Procedure 12(b)(6) and 41(b), in which they argue that DeBenedetto failed to exhaust his

administrative remedies before filing suit as required by the Prison Litigation Reform Act

(“PLRA”), 42 U.S.C. § 1997e(a), that certain claims are time-barred, and that the case should be

dismissed for want of prosecution. (Dkt. Nos. 95, 103.) Alternatively, Defendants move for

summary judgment pursuant to Federal Rule of Civil Procedure 56. For the following reasons,

Defendants’ motions are denied.

                                           BACKGROUND

        At the motion to dismiss stage, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
    Case: 1:13-cv-07604 Document #: 144 Filed: 06/01/20 Page 2 of 12 PageID #:1239




U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Because

Defendants have moved alternatively for summary judgment, and as discussed below, the Court

treats this motion as one for summary judgment as to the exhaustion issue, the Court construes

disputed facts in the light most favorable to DeBenedetto as the nonmoving party. See Hernandez

v. Dart, 814 F.3d 836, 840 (7th Cir. 2016) (describing the standard of review at the summary

judgment stage).

        As alleged in the Fifth Amended Complaint, DeBenedetto was arrested on April 11, 2012

for communicating threats to various people, and he was initially detained in a special housing

unit (“SHU”) at the Federal Correctional Institution, Milan (“Milan”) in Michigan. (Fifth Am.

Compl. ¶¶ 12, 15–16, Dkt. No. 85.)1 In July 2012, DeBenedetto was transferred to the MCC

where all Defendants worked and the events comprising the allegations in the Fifth Amended

Complaint allegedly took place. (Id. ¶ 21.)

        Because DeBenedetto’s mental health had deteriorated while he was housed in the SHU at

Milan (id. ¶ 17), he was placed on a “Psych Alert” upon his arrival at the MCC. (Id. ¶ 22.)

Lieutenant Antonio Salas and other MCC officials were aware that DeBenedetto previously had

been diagnosed with schizophrenia, was taking antidepressant and antipsychotic medications, and

had been designated a possible high risk for suicide. (Id. ¶¶ 24–26.) After an altercation with a

prison official, DeBenedetto was placed in solitary confinement in the SHU on July 19, 2012, and

his prescriptions terminated without being renewed. (Id. ¶¶ 35–37.) As a result, his mental health

rapidly deteriorated. (Id. ¶ 48.) In October 2012, an MCC psychologist submitted a report




1
  On March 21, 2012, DeBenedetto had been indicted by a grand jury on five counts of knowingly
transmitting in interstate commerce a communication containing a threat to injure another person in
violation of 18 U.S.C. § 875(c). (Indictment, United States v. DeBenedetto, No. 12-cr-00199 (N.D. Ill.),
Dkt. No. 1.) A warrant was subsequently issued for his arrest.



                                                    2
    Case: 1:13-cv-07604 Document #: 144 Filed: 06/01/20 Page 3 of 12 PageID #:1240




concluding that DeBenedetto was not competent to stand trial. (Id. ¶ 58.)2 The report noted that,

among other symptoms, DeBenedetto had difficulty following conversations, went through

periods of increased agitation and paranoia, and engaged in destructive behaviors. (Id. ¶ 58.)

DeBenedetto remained in solitary confinement at the MCC until January 7, 2013, when he was

transferred to the Federal Medical Center, Butner (“Butner”) in North Carolina. (Id. ¶¶ 40–41.)

Even though DeBenedetto was not housed in solitary confinement at Butner, Salas authorized his

immediate assignment to the SHU when he was transferred back to the MCC in June 2013. (Id.

¶¶ 44–47.)

        With the present lawsuit, DeBenedetto alleges the following claims, all arising from his

two stays at the MCC: (1) Salas unlawfully assigned DeBenedetto to prolonged solitary

confinement even though it was severely damaging to his mental health; (2) on September 4,

2013, Defendants Lieutenant Patrick Barber and Correctional Officer Steve Bynam removed the

mattress and blankets from DeBenedetto’s cell for approximately 20 days, and in the process of

removing the mattress, either Barber or Bynam broke DeBenedetto’s toe by stomping on it; (3)

during DeBenedetto’s entire stay at the MCC, Defendant Correctional Officer Herman Hoover

provided him with almost no opportunity to engage in physical activity, did not allow him to

shower or shave for months at a time, and denied him grievance forms when he requested them on

various occasions; and (4) on various occasions, Defendant Correctional Officers Raphael

Brownfield and Errol Matthews denied DeBenedetto’s requests for grievance forms so that he

could grieve about his conditions of confinement. DeBenedetto claims that these actions violated

his rights under the Fifth and Eighth Amendments to the United States Constitution.



2
 On August 13, 2014, the pending criminal charges against DeBenedetto were dropped, but he remained
civilly committed for mental-health treatment based on a finding that he posed a risk of future violence.
See United States v. DeBenedetto, 618 F. App’x 751 (4th Cir. 2015).



                                                    3
  Case: 1:13-cv-07604 Document #: 144 Filed: 06/01/20 Page 4 of 12 PageID #:1241




        DeBenedetto filed his original complaint pro se in October 2013, during his second stay at

the MCC (Dkt. No. 1). This was followed in quick succession by his First, Second, and Third

Amended Complaints. (Dkt. Nos. 4, 8, 12.) On March 3, 2014, this Court accepted DeBenedetto’s

Third Amended Complaint for filing, granted DeBenedetto leave to proceed in forma pauperis,

and recruited counsel to represent him. (Dkt. No. 14.) Debenedetto’s first recruited counsel

withdrew from the representation on February 3, 2016 (Dkt. No. 32), and over the next two-and-a-

half years, as DeBenedetto was transferred to various federal facilities across the county, three

additional recruited counsel were assigned to his case and then withdrew for various reasons (Dkt.

Nos. 51, 59, 71). For a period of time in 2017, Debenetto was both unrepresented and had been

out of touch with the Court for a substantial period of time. Accordingly, this Court issued an

order requiring DeBenedetto to inform the Court whether he intended to continue with his case;

Debenedetto confirmed that he did. (See Dkt. Nos. 52, 53, 62.) On September 26, 2018, this Court

recruited DeBenedetto’s current counsel to represent him, and they subsequently prepared and

filed DeBenedetto’s Fourth and Fifth Amended Complaints. (See Dkt. Nos. 73, 85). His Fifth

Amended Complaint is now the operative complaint and the subject of Defendants’ present

motions.

                                          DISCUSSION

        Defendants raise three arguments for dismissal of the Fifth Amended Complaint: first,

they claim that DeBenedetto failed to exhaust his administrative remedies before filing suit;

second, they contend that his newly-added claims against Defendants Brownfield, Hoover, and

Matthews are time-barred; and third, they claim that DeBenedetto has failed to prosecute his case

diligently.




                                                 4
  Case: 1:13-cv-07604 Document #: 144 Filed: 06/01/20 Page 5 of 12 PageID #:1242




       In addition to invoking Rule 12(b)(6) and 41(b), Defendants also move in the alternative

for summary judgment under Rule 56. In general, if the Court looks to matters outside the

pleadings in deciding a motion to dismiss, it must treat it as a motion for summary judgment. Fed.

R. Civ. P. 12(d) (“If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are

presented to and not excluded by the court, the motion must be treated as one for summary

judgment under Rule 56. All parties must be given a reasonable opportunity to present all the

material that is pertinent to the motion.”). Here, the parties submitted statements of material facts

in accordance with Northern District of Illinois Local Rule 56.1(a)(3), upon which the Court relies

in deciding the exhaustion issue. Therefore, the Court treats Defendants’ motions as motions for

summary judgment as to that issue. As discussed above, at the summary judgment stage, the

Court construes all disputed facts in favor of DeBenedetto as the nonmoving party. Hernandez,

814 F.3d at 840. The Court may grant summary judgment only if “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a).

       I.      Exhaustion of Administrative Remedies

       The PLRA requires that inmates exhaust all available administrative remedies prior to

filing an action regarding prison conditions in federal court. 42 U.S.C. § 1997e(a). Section

1997e(h) clarifies that the PLRA applies to pre-trial detainees like DeBenedetto, as well as to

convicted prisoners.

       “Exhaustion is a threshold that must be resolved by the district judge prior to addressing

the merits of the case.” Johnson-Ester v. Elyea, No. 07-cv-4190, 2009 WL 632250, at *1 (N.D.

Ill. Mar. 9, 2009) (citing Pavey v. Conley, 544 F.3d 739, 741–42 (7th Cir. 2008)). Because the

assertion that a plaintiff failed to exhaust his administrative remedies is an affirmative defense,




                                                  5
  Case: 1:13-cv-07604 Document #: 144 Filed: 06/01/20 Page 6 of 12 PageID #:1243




defendants carry the burden of proof. Ramirez v. Young, 906 F.3d 530, 533 (7th Cir. 2008) (citing

Hernandez, 814 F.3d at 840). At the summary judgment stage, “defendants must show beyond

dispute that remedies were available.” Id. at 534 (citing Hernandez, 814 F.3d at 840). The

Supreme Court has noted three circumstances in which prisons may have an official

administrative procedure for inmates to submit grievances, but such procedure nonetheless is not

“available” under the PLRA: first, the procedure is essentially a dead end, through which inmates

consistently fail to get relief; second, the administrative procedure is so complicated and opaque

that a typical prisoner could not navigate it; and third, prison officials actively thwart inmates’

attempts to take advantage of the procedure. Ross v. Blake, 136 S. Ct. 1850, 1853–54 (2016). The

Seventh Circuit has advised that “these were only examples, not a closed list.” Ramirez, 906 F.3d

at 538.

          DeBenedetto does not dispute that he never filed grievance forms through MCC’s official

administrative procedure. (Pl.’s Local Rule 56.1(b)(3) Resp. to Defs.’ Statement of Facts

(“PRDSOF”) ¶ 15, Dkt. No. 114.) But DeBenedetto has attested that on various occasions when

he was in solitary confinement at the MCC, he requested grievance forms from Brownfield,

Hoover, and Matthews, who were then correctional officers, and they refused. (Id. ¶ 21 (citing

PRDSOF, Ex. A, Decl. of Gary DeBenedetto ¶ 9, Dkt. No. 114-1).) In declarations submitted in

support of their motion, Defendants have all stated that they “do not recall” DeBenedetto

requesting such forms. (Defs. Salas, Brownfield, and Matthews’s Rule 56.1(a)(3) Statement of

Facts, Ex. 7, Decl. of Raphael Brownfield ¶ 3, Dkt. No. 99-1; id. Ex. 8, Decl. of Errol Matthews

¶ 3, Dkt. No. 99-1; Defs. Barber and Hoover’s Rule 56.1(a)(3) Statement of Facts, Ex. 9, Decl. of

Herman Hoover ¶ 3, Dkt. No. 105). This discrepancy constitutes a genuine dispute as to the

material question of whether prison officials actively thwarted DeBenedetto’s attempts to take




                                                  6
    Case: 1:13-cv-07604 Document #: 144 Filed: 06/01/20 Page 7 of 12 PageID #:1244




advantage of the MCC grievance procedure, which fits the third example of unavailability

provided in Ross. 136 S. Ct. at 1853–54.3

        Defendants contend that even if DeBenedetto had requested grievance forms from

Brownfield, Hoover, and Matthews and they refused, he still failed to exhaust his administrative

remedies. (Salas, Brownfield, and Matthews’s Mem. in Supp. of Defs.’ Mot. to Dismiss or

Alternatively for Summ. J. (“Salas, Brownfield, and Matthews’s Mem.”) at 10–11, Dkt. No. 96;

Barber and Hoover’s Mem. in Supp. of Defs. Mot. to Dismiss or Alternatively for Summ. J.

(“Barber and Hoover’s Mem.”) at 10, Dkt. No. 104). Federal Bureau of Prisons (“BOP”)

regulations require an inmate to “date and sign the Request and submit it to the institution staff

member designated to receive such Requests (ordinarily a correctional counselor).” (Salas,

Brownfield, and Matthews’s Mem. at 10; Barber and Hoover’s Mem. at 10 (both quoting 28

C.F.R. 542.14(c)(4)).) Defendants contend that because Brownfield, Hoover, and Matthews were

all correctional officers, not counselors, they were not responsible for providing grievance forms

to prisoners. But the Seventh Circuit has held that in order for prison officials to successfully

assert a failure to exhaust affirmative defense, the prison must take “reasonable steps to inform

the inmates about the required procedures.” Ramirez, 906 F.3d at 538 (citing Chelette v. Harris,

229 F.3d 684, 688 (8th Cir. 2000)). Defendants have not adduced any facts to show that the prison



3
  In his response brief, DeBenedetto contends that the Court should grant summary judgment in his favor
because Defendants’ statements denying recollection of DeBenedetto asking for forms fail to create a
genuine issue of fact. (Pl.’s Mem. in Opp’n to Defs.’ Mots. to Dismiss or Alternatively for Summ. J. at 1
n.2, 9–10, Dkt. No. 113) (citing to Chambers v. Troy-Bilt, LLC, 687 F. App’x 401, 403 (5th Cir. 2017);
Keating v. Pittston City, 643 F. App’x 219, 224 (3d Cir. 2016); Adler v. Wal-Mart Stores, Inc., 144 F.3d
664, 674 (10th Cir. 1998). DeBenedetto’s cited cases are primarily unpublished and all outside the Seventh
Circuit. But more importantly, they are inapposite to the facts of this case. In each cited case, the court held
that the plaintiff’s inability to recall a material fact upon which his or her case relied failed to create a
genuine dispute of fact, and thus, granted summary judgment in the defendant’s favor. Here, Defendants’
assertions that they do not remember DeBenedetto requesting grievance forms constitute denials of his
allegations. In the Court’s view, that denial creates a dispute of a material fact and summary judgment is
not warranted in either party’s favor.



                                                      7
  Case: 1:13-cv-07604 Document #: 144 Filed: 06/01/20 Page 8 of 12 PageID #:1245




informed DeBenedetto or any other inmates of BOP grievance procedures, apart from stating that

BOP regulations would have been available on the computer in the law library. (Reply in Supp. of

Defs.’ Mots. to Dismiss or Alternatively for Summ. J. at 6, Dkt. No. 119.)

       At least one other court in this District has rejected the argument that published

government regulations, such as the BOP regulations, are sufficient to inform prisoners of

administrative policies. In Payne v. United States Marshals Service, No. 15-cv-5970, 2018 WL

3496094, at *3 (N.D. Ill. July 20, 2018), the court denied the defendants’ motion for summary

judgment based on a purported failure to exhaust, holding that the plaintiff “did not need to scour

the Code of Federal Regulations,” and was “only required to exercise ‘reasonable diligence’ in

attempting to exhaust his remedies, which he satisfied by inquiring into remedies with multiple

individuals.” This Court agrees. In the absence of any other facts showing that the MCC informed

DeBenedetto of BOP regulations, the Court finds it reasonable for him to ask correctional officers

for grievance forms. While such officers may not be responsible for handing out grievance forms,

they could have referred DeBenedetto to the correct individuals, passed on his messages, or

pointed him to the relevant BOP regulations. Therefore, DeBenedetto’s assertion that he asked for

grievance forms from Brownfield, Matthews, and Hoover, and that they refused, creates a genuine

dispute as to the material issue of whether he exhausted all of his available administrative

remedies.

       When the facts regarding exhaustion are contested, the district court must hold an

evidentiary hearing to decide the issue, permitting whatever discovery it deems appropriate.

Pavey, 544 F.3d at 742. Here, the parties contest whether DeBenedetto ever asked Brownfield,

Matthews, and Hoover for grievance forms and whether those Defendants denied such requests.

The parties also disagree as to whether DeBenedetto was aware of the MCC’s grievance




                                                 8
  Case: 1:13-cv-07604 Document #: 144 Filed: 06/01/20 Page 9 of 12 PageID #:1246




procedure (see Defs.’ Resp. to Pl.’s Statement of Additional Facts ¶¶ 8–9, Dkt. No. 120), and

whether he was capable of navigating that procedure given his mental health issues. (Id. ¶ 36.)

These disputed factual issues must be resolved at a Pavey hearing. See Roberts v. Neal, 745 F.3d

232, 234 (7th Cir. 2014) (“A swearing contest requires an evidentiary hearing to resolve . . . .”)

“At the Pavey hearing, a judge is empowered to resolve factual disputes pertaining to exhaustion

and to make credibility determinations about the witnesses.” Hicks v. Irvin, No. 06–cv–645, 2011

WL 2213721, at *7 (N.D. Ill. June 7, 2011).Therefore, the Court denies Defendants’ motions for

summary judgment based on DeBenedetto’s failure to exhaust. If Defendants intend to proceed

with this affirmative defense, the parties may engage in discovery on the exhaustion issue and the

Court will schedule an evidentiary hearing pursuant to Pavey, 544 F.3d at 742, to determine the

disputed factual issues.

       II.     Defendants’ Denial of DeBenedetto’s Requests for Grievance Forms

       Defendants contend that DeBenedetto’s newly-added claims against Brownfield, Hoover,

and Matthews alleging that they denied his requests for grievance forms, which he brings for the

first time in his Fifth Amended Complaint, are untimely and should be dismissed. DeBenedetto

asserts in response that “these statements were added to the Fifth Amended Complaint in

anticipation of Defendants pleading an affirmative defense of failure to exhaust administrative

remedies—they are not new claims in any sense.” (Pl.’s Mem. in Opp’n to Defs.’ Mots. to

Dismiss or Alternatively for Summ. J. (“Pl.’s Mem. in Opp’n”) at 13, Dkt. No. 113.) In the

alternative, DeBenedetto argues that even if the Court considers these statements to constitute

new claims, they relate back to his original complaint. (Id. at 14–15.) The Court does not find it

necessary to reach the merits of the parties’ timeliness arguments. To the extent the new




                                                 9
  Case: 1:13-cv-07604 Document #: 144 Filed: 06/01/20 Page 10 of 12 PageID #:1247




allegations might be construed as separate claims, those claims are properly dismissed for failure

to state a claim.

        Because DeBenedetto originally filed this action in forma pauperis, the Court may dismiss

any of his claims at any time upon a determination that the claim is frivolous, fails to state a

claim, or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2)(B); see also Jones v. Bock, 549 U.S. 199, 214 (2007); Turley v. Rednour, 729 F.3d

645, 649 (7th Cir. 2013). To the extent DeBenedetto does intend to assert that Defendants

Brownfield, Hoover, and Matthews violated either his Fifth or Eighth Amendment rights by

refusing to provide him grievance forms, those claims fail as a matter of law. The Seventh Circuit

has held that prison grievance procedures “do not in and of themselves create cognizable liberty

or property interests.” Massey v. Helman, 259 F.3d 641, 647 (7th Cir. 2001). The PLRA requires

inmates to exhaust any available administrative remedies prior to filing cases in federal court, but

it does not mandate that prisons provide inmates with grievance procedures. 42 U.S.C.

§§ 1997e(a)–(b). Therefore, courts in this District have held that the denial of a grievance form

alone “does not give rise to a constitutional claim.” Payton v. Grote, No. 10 C 3069, 2014 WL

4553203, at *8 (N.D. Ill. Sep. 15, 2014); Jones v. Hardy, No. 11 C 699, 2012 WL 1133797, at *4

(N.D. Ill. Apr. 4, 2012) (“[T]he lack of a grievance system or the failure of prison officials to

adhere to a prison’s grievance procedures does not give rise to a separate civil rights claim.”).

DeBenedetto’s allegations that Defendants did not allow him to submit grievances do not, in and

of themselves, implicate any violations of constitutionally-protected rights, and therefore, do not

state claims for relief. In any case, DeBenedetto himself disclaims any attempt to assert the failure

to provide grievance forms as separate causes of action (see Pl.’s Mem. in Opp’n at 13), and has




                                                 10
  Case: 1:13-cv-07604 Document #: 144 Filed: 06/01/20 Page 11 of 12 PageID #:1248




failed to advance any argument in favor of their legal sufficiency. Thus, the Court dismisses these

claims against Brownfield, Hoover, and Matthews pursuant to § 1915(e).

        The Fifth Amended Complaint does not make any factual allegations against Brownfield

and Matthews outside of their refusals to provide DeBenedetto his requested grievance forms.

(Fifth Am. Compl. ¶ 77.) While DeBenedetto has denied that these allegations constitute claims,

his complaint clearly states that their actions violated his Fifth and Eighth Amendment rights (Id.

¶¶ 116–23, 140–47.) Regardless, DeBenedetto has renounced his intent to bring new claims for

Defendants’ denials of grievance forms and the Court finds that his factual allegations as to those

denials fail to state a claim. Because DeBenedetto has not alleged that Brownfield and Matthews

were involved in any other facts giving rise to this case, they are dismissed as Defendants.

        III.    Want of Prosecution

        Lastly, Defendants argue that the Court should dismiss DeBenedetto’s entire case for want

of prosecution. Federal Rule of Civil Procedure 41(b) allows district courts to grant a defendant’s

motion to dismiss when the plaintiff has failed to prosecute his case or to comply with court

orders. See Fed. R. Civ. P. 41(b). Defendants specifically point to DeBenedetto’s nearly five-year

delay in executing service as demonstrating his failure to prosecute the action diligently and urge

the Court to exercise its discretion to dismiss the case.

        The Court acknowledges that there was an unusually slow start to DeBenedetto’s case,

which was exacerbated by DeBenedetto’s fluctuating mental-health condition, his frequent

transfers to federal facilities in different regions of the country, and the difficulty this Court had in

finding an attorney through the Court’s pro bono program who was able to handle this case for its

duration in spite of the many challenges. The Seventh Circuit has explained that dismissal for

want of prosecution is appropriate only in the most extreme circumstances, such as when less




                                                  11
 Case: 1:13-cv-07604 Document #: 144 Filed: 06/01/20 Page 12 of 12 PageID #:1249




drastic sanctions have not been effective. See Dunphy v. McKee, 134 F.3d 1297, 1299 (7th Cir.

1998) (reversing dismissal for want of prosecution when the district court had failed to warn the

plaintiff of the impending dismissal, and the plaintiff kept the court updated as to the status of his

case despite his recruited counsel continually missing deadlines). Here, the Court finds that any

failure by DeBenedetto to prosecute the case during certain time periods did not reflect a lack of

interest on his part or a deliberate flouting of the Court’s orders or procedures. Additionally, the

Court expects the case to proceed more smoothly with DeBenedetto’s present counsel, who

assures the Court that he is working diligently to pursue the case. Therefore, the Court finds it

unnecessary and indeed inappropriate to dismiss the case for want of prosecution.

                                          CONCLUSION

       Accordingly, for the reasons discussed above, Defendants’ motion for summary judgment

based on their affirmative defense of failure to exhaust administrative remedies is denied. The

Court finds that there are disputed issues of material fact as to whether DeBenedetto exhausted the

remedies available to him that require an evidentiary hearing pursuant to Pavey. In addition, the

Court dismisses sua sponte any claims against Defendants Brownfield, Hoover, and Matthews

based on their alleged denial of DeBenedetto’s requests for grievance forms. Lastly, the Court

denies Defendants’ motion to dismiss the case for want of prosecution.



                                                       ENTERED:




Dated: June 1, 2020                                    __________________________
                                                       Andrea R. Wood
                                                       United States District Judge




                                                 12
